PARTIALLY DISSENTING OPINION.
In Richardson v. State, 196 Miss. 560, 17 So. 2d 799, decided less than a year ago, attention was again called to the rule which has been followed in this state for more than a half century as regards the caution with which records involving the charge of rape must be scrutinized, and there, in a case stronger for the prosecution on its facts than the present case, the conviction was reversed, and with the further statement that except for the confession in that case, the appellant would be entitled to a peremptory charge. In the present case, as is well and *Page 228 
sufficiently shown in the opinion by Judge McGEHEE, the so-called confession was feigned and spurious, with the result that the conviction must stand, if at all, upon the testimony of the prosecutrix.
When we turn to that testimony one or the other of two conclusions must be true, — (1) that the felony, if there was a felony, was committed by a negro of large stature and great strength, and therefore by some other than this appellant, or (2) if this appellant was the person involved, then the offense at most was an assault and battery and not the felony charged, for the reason that the female, taking her own testimony as true, did not put forth the resistance which is required as an essential element in making out the felony.
The prosecutrix at first reported that the offender was a large, black negro, and steadfastly adhered to that insistence for months, and for that reason declined to identify this appellant when he was first brought before her some six months after the date of the offense, and it was only after she had heard that appellant had made a confession that she changed her version and identified appellant. The appellant is a small negro only 5 ft. 2 in. tall, weighing only 125 pounds, and is light in color. He was discharged from the army for physical disability. The prosecutrix weighs from 130 to 135 pounds, is taller than appellant, was reared on a farm and worked full hours at a restaurant. Yet she says that she was accosted by appellant about 9:30 o'clock at night on a frequently traveled paved street in a thickly populated residential section of one of our larger municipalities, near its business section, and was dragged by him entirely across this wide street and for twenty feet beyond it into a vacant lot, while at the same time he had on heavy gloves. She says she screamed, yet with residences all around, and when at that time nobody had gone to bed; nobody heard any screams. No weapon was exhibited, and so far as the record discloses the offender had no weapon. The ease with which the full offense was committed, if the version *Page 229 
of the prosecutrix is true, has no rational explanation, in addition to which the prosecutrix avers that while the felony was in its climactic progress a passerby stopped on the sidewalk and inquired what was happening, and that appellant told this person to keep going, and yet the prosecutrix still made no call to that person or any audible outcry.
Such a story as this may be enough for the rubber stamp of a jury, usual in the excitement of such cases, but it ought never to pass the scrutiny of a final and responsible court of review. Had the prosecutrix exerted the efforts which the law and decent society requires, this pint-sized negro could never have dragged her across this paved street, to say nothing of what happened afterwards, and her screams could and would have brought a dozen persons immediately to the scene, — and in the first place such a location for the commission of such an offense would never have been selected at such a time other than by a lunatic. Whatever happened here and whoever it was, there was no rape unless by a crazed negro of the size and strength which the prosecutrix at first described and in which she so long persisted, — not this appellant.
All the authorities are in agreement that to make out a case of rape the female must have resisted the commission of the offense, not by words but by acts, and that the resistance must be reasonably proportionate to the strength and opportunities of the woman, — that the resistance must not be a pretense, but must be in good faith and must persist until the offense is consummated. In some jurisdictions the rule is that the female must exert the utmost or most vehement resistance within her power, but the generally accepted and correct doctrine is that if the woman at the time was conscious, had the possession of her natural, mental, and physical powers, was not overcome by numbers or terrified by threats, or in such place and position that resistance would have been useless, it must appear that she did resist to the extent of her ability at the time and under the circumstances. 44 Am. Jur. *Page 230 
p. 905, Sec. 7; 52 C.J., pp. 1019, Sec. 29; 1 Wharton Crim. Law (12 Ed.), Sec. 734; and cases cited 2 Brill Cyc. Crim. Law, under Sec. 888. An instructive case, on facts such as here presented, is Perez v. State, 50 Tex.Crim. R., 94 S.W. 1036, 1038, and therein the rule is stated in terms precisely applicable to the case now before us that "There must be resistance on the part of the female, depending in amount on the circumstances surrounding her at the time and the relative strength of herself and the accused."
This is a rule founded not only in the dictates of nature, but in the interest of the public peace, and as an obligation incumbent upon a female who charges that she has been injured by such an offense that she on her part do what she reasonably can to avert it. Here she says she was threatened with a knife, but no knife was exhibited, and she says the offender had on gloves, wherefore to draw out a knife and open it, the offender would have had to take off his gloves, thereby giving her every opportunity to flee down the street, screaming as she went. She could have dragged him down the street, instead of his dragging her across it, comparing their sizes and weights, had she made the exertions which the law required of her. Without pursuing the sordid details further, there is no case for a conviction here, and appellant should have had the peremptory charge.